Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Sherry Cameron-Berry, NP,
(NPI: 1366480725),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-1013
ALJ Ruling No. 2014-1

Date: October 25, 2013

DISMISSAL

Petitioner, Sherry Cameron-Berry, NP, challenges the effective date of her participation
in the Medicare program. The Centers for Medicare & Medicaid Services (CMS) moves
to dismiss her appeal. CMS argues that Petitioner has no right to a hearing before an
administrative law judge (ALJ), because she has not obtained a reconsidered
determination.

For the reasons set forth below, I grant CMS’s motion and dismiss this case pursuant to
42 CFR. § 498.70(b).

Background

Petitioner is a family nurse practitioner and member of the Oakbend Medical Group. In
applications (CMS-855R) dated October 9, 2012 and December 27, 2012, she applied for
enrollment in the Medicare program and asked that her benefits be reassigned to the
group practice. CMS Exs. 1-2. Apparently, other members of the practice filed similar
applications at about the same time.
In a letter dated February 7, 2013, the Medicare contractor, Novitas Solutions, Inc.,
advised Petitioner that her enrollment application had been approved with an effective
date of September 16, 2012. The notice advised her that, if she disagreed with the
established effective date, she could request reconsideration before a contractor hearing
officer. It warned that “[fJailure to timely request a reconsideration is deemed a waiver
of all rights to further administrative review.” CMS Ex. 3. Petitioner did not request
reconsideration.

Apparently, one of Petitioner’s medical group colleagues, Ian Smalling, NP, had earlier
received a similar letter approving his Medicare application. He disagreed with the
effective date and requested reconsideration on January 15, 2013, which was well before
the contractor issued its initial determination on Petitioner’s application. CMS Ex. 4.
Petitioner (along with other members of the medical practice) attempted to join Mr.
Smalling’s reconsideration request. However, Petitioner could not then validly request
reconsideration, because the contractor had not issued an initial determination. See 42
C.F.R. §§ 498.5(d)(1); 498.5(1)(1); 498.22, and discussion below.

In a letter dated May 17, 2013, the contractor’s hearing specialist issued its reconsidered
determination in Mr. Smalling’s case. CMS Ex. 5. Although the letter refers to similar
initial determinations issued to other members of the practice, including Petitioner, it
states that “a formal decision is not rendered in this letter for [those] providers.” CMS
Ex. 5 at 1.

In a letter dated June 20, 2013, Petitioner requested an ALJ hearing to challenge the
effective date of her enrollment. CMS now moves to dismiss that hearing request.

Discussion

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare supplier must be enrolled in the Medicare program. 42 C.F.R. § 424.505. To
enroll in Medicare, a prospective supplier must complete and submit an enrollment
application. 42 C.F.R. §§ 424.510(d)(1); 424.515(a). When CMS determines that a
supplier meets the applicable enrollment requirements, it grants her Medicare billing
privileges. For some practitioners (including nurse practitioners), the effective date for
billing privileges “is the /ater of the date of filing” a subsequently approved enrollment
application or “the date an enrolled . . . nonphysician practitioner first began furnishing
services at a new practice location.” 42 C.F.R. § 424.520(d) (emphasis added).

CMS’s determination as to the effective date of enrollment is an “initial determination”
that is subject to review under the procedures set forth in 42 C.F.R. Part 498. 42 C.F.R.
§§ 498.3(1), (b)(15). An initial determination is binding unless reconsidered or otherwise
reversed or modified. 42 C.F.R. § 498.20(b).
A supplier or prospective supplier dissatisfied with an initial determination may request
reconsideration by filing a written request within 60 days from receipt of the notice of the
initial determination. 42 C.F.R. §§ 498.5(d)(1); 498.5(1)(1); 498.22. If CMS (or its
contractor) receives a properly-filed request for reconsideration, it makes a reconsidered
determination affirming or modifying the initial determination. 42 C.F.R. § 498.24(c). A
supplier or prospective supplier dissatisfied with a reconsidered determination is entitled
to a hearing before an ALJ. 42 C.F.R. §§ 498.5(d)(2); 498.5(1)(2). The regulations do
not provide for a hearing in the absence of a reconsidered determination. Denise A.
Hardy, D.P.M., DAB No. 2464 at 4-5 (2012); Hiva Vakil, DAB No. 2460 at 4-5 (2012).

Petitioner criticizes the Medicare contractor for not including her claim in the Smalling
determination. I find this wholly without merit (and not reviewable by me). A Medicare
contractor is certainly free to consider individual applications individually.

Petitioner also claims that “[a]t no point were Petitioners informed by Novitas that they
needed to file separate and individual requests for reconsideration. ...” P. Resp. and
Opp. to CMS’s Motion to Dismiss at 2. This is not accurate. The contractor’s February 7
notice letter advised Petitioner that, unless she requested reconsideration of that
determination, she waived all rights to further administrative review.

Finally, Petitioner argues that “[w]hile Novitas was aware of the consolidated request for
reconsideration, Novitas failed to send proper notice to [Petitioner’s counsel] of the
different letters and notices addressed to the rest of the providers.” P. Supp. Resp. and
Opp. at 2. Petitioner’s counsel argues that if he received notice (which his client actually
did, see CMS Ex. 3, at 1), he would have filed a separate reconsideration request on
Petitioner’s behalf. That argument is not properly before me, but should have been made
to Novitas, pursuant to 42 C.F.R. § 498.22(d), which permits CMS or its contractor to
extend the time for filing a reconsideration request.

I am authorized to dismiss a hearing request if the party requesting review does not have
aright to a hearing. 42 C.F.R. § 498.70(b).

Conclusion

Because neither CMS nor its contractor issued a reconsidered determination in this case,
Petitioner does not have a right to an ALJ hearing. | therefore dismiss her hearing
request pursuant to 42 C.F.R. 498.70(b).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

